          Case 1:18-cv-12412-DJC Document 34 Filed 03/04/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                      DOCKET NO. 1:18-CV-12412-DJC


                                       )              Removed from the Massachusetts
JONATHAN MULLANE,                      )              Superior Court, Business Litigation Session
                                       )              Docket No. 1884-CV-03512              ......
        Plaintiff,                     )                                             O·
                                                                                          c:::      ~
                                                                                                    <-0
                                                                                                              z
                                                                                     -=
                                                                                     en·                      0
                                                                                                              ,-
V.                                     )                                             --ac:,
                                                                                     ~cn
                                                                                                    ""
                                                                                                    ~         rn
                                       )                                                              I
                                                                                                              ;:o :!'
                                                                                     0--<                     ;:,s: ,-
ZURICH AMERICAN                        )                                             --t ;:-:.1     .z=       cnrn
                                                                                      O':'-::·                co
INSURANCE COMPANY and                  )                                              . . : ----I
                                                                                                    :i        -n
                                                                                      ;i::::c,
A MEDIUM CORPORATION,                  )                                              •enc: C)
                                                                                                     i"':'?
                                                                                                              "TI
                                                                                                              C">
                                       )                                                   _.
                                                                                      !--' :;a       .<=       m
       Defendants.                     )                                                              .z=




                        PLAINTIFF'S SUPPLEMENTAL CITATION

       PLEASE TAKE NOTICE of the following two (2) supplemental authorities in connection
with the February 27, 2019 hearing before the Honorable Judge Denise J. Casper in the above-
captioned matter:


I.     Dempsey v. Chambers, 154 Mass. 330,334 (1891).


       At the subject hearing, Plaintiff Jonathan Mullane (hereinafter, "Plaintiff'') contended
that, in Massachusetts, a principal' s "ratification" of unauthorized conduct by a third party acting
under "apparent authority" makes the principal liable for any and all conduct of the third party ab
initio. 1 Although admittedly dated, it would appear that the last time this proposition was reached
by the Supreme Judicial Court ("SJC") was in Dempseyv. Chambers, 154 Mass. 330,334 (1891).


1
  The relevance hereof being that, once Defendant Zurich American Insurance Company
("Zurich")-the "principal"-had "ratified" the unlawful and unauthorized conduct ofGoex, it
is of no consequence that Plaintiff was defrauded prior to Zurich's ratification, as "apparent
authority" liability is imposed ab initio (i.e., the precise moment in time that Goex began
         Case 1:18-cv-12412-DJC Document 34 Filed 03/04/19 Page 2 of 3



       The Dempsey Court explained, in pertinent part:


       "We have found hardly anything in the books dealing with the precise case, but we
       are of opinion that consistency with the whole course of authority requires us to
       hold that the defendant's ratification of the employment established the relation of
       master and servant from the beginning, with all its incidents, including the
       anomalous liability for his negligent acts. The ratification goes to the relation, and
       establishes it ab initio. The relation existing, the master is answerable for torts
       which he has not ratified specifically, just as he is for those which he has not
       commanded, and as he may be for those which he has expressly forbidden."
       (Citations omitted) (emphasis supplied).

Dempsey, supra, has never been overruled or superseded, and presently reflects the common law
rule in this Commonwealth.


II.    Nims v. Mount Hermon Boys' Sch., 160 Mass.177, 182 (1893).


       Citing Dempsey, supra, in Nims v. Mount Hermon Boys' Sch., 160 Mass. 177,182 (1893)
the SJC explained, in pertinent part:


       "If there was such a ratification, it carried with it the consequences which
       would have followed an original authority. In Dempsey v. Chambers, 154 Mass.
       330, 28 N.E. 279, it was held, after much consideration, that ratification of an
       unauthorized act would make the principal liable in an action of tort for an injury
       resulting from negligence of the agent in doing the act." (Emphasis supplied).




conducting business under a Zurich trade name). In the case at bar, Goex began conducting
business under the Zurich trade name long before Plaintiff was defrauded, and long before Plaintiff
had even heard of the fraudulent investment scheme.


                                                  2
         Case 1:18-cv-12412-DJC Document 34 Filed 03/04/19 Page 3 of 3




                                                      Respectfull submitted,

                                                                  I
                                                      JON               MULLANE,
                                                      Pta· t ff prose
                                                      60 yde Street, Unit #1
                                                      Somerville, MA 02145
                                                      Tel.: (617) 800-6925
                                                      j.mullane@icloud.com


DATED: March 3, 2019



                                 CERTIFICATE OF SERVICE

!,JONATHAN MULLANE, hereby certify under the pains and penalties of perjury that on March
3, 2019 I served copies of the foregoing Supplemental Citation via first class mail, postage prepaid,
to Defendants as specified below:

       Michael Menapace, Esq.                         Daniel Booth, Esq.
       Wiggin and Dana LLP                            Booth Sweet LLP
       20 Church Street                               32R Essex Street, Suite lA
       Hartford, CT 06103                             Cambridge, MA 02139
       Tel.: (860) 297-3733                           Tel.: (617) 250-8602
       mmenapace@wiggin.com                           dbooth@boothsweet.com



                                                             THAN MULLANE,
                                                            "ff prose
                                                      60 yde Street, Unit #1
                                                      Somerville, MA 02145
                                                      Tel.: (617) 800-6925
                                                      j.mullane@icloud.com
DATED: March 3, 2019




                                                  3
